FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 11, 2022

                                      No. 04-21-00572-CV

            SHIELA PIAZZA, Agent & Attorney-in-Factor for Phyllis Masterson,
                                   Appellant

                                                v.

 CITY OF WINDCREST, and Selena Breland, in her official capacity as Code Compliance &
                            Enforcement Officer,
                                  Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-17091
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        The clerk’s record was originally due on December 30, 2021. On January 4, 2022, the
trial court clerk filed a Notification of Late Record stating appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record and that appellant is not entitled to
appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
January 21, 2022 that either (1) the clerk’s fee has been paid or arrangements have been made
to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b).




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2022.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court